DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 
Response to Amendment
The Amendment filed 06/30/2022 have been entered. Claim 1 has been amended. Claims 2-4, 6, 8 and 11-20 have been canceled. Claims 21-22 have been added. Claims 1, 5, 7, 9-10, and 21-22 are pending in the application. 

Response to Arguments
Applicant’s arguments filled 06/30/2022 have been considered but they are not persuasive/ moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please note:
The claims are still very confusing. Applicants needs to use specific and direct language. 
The claims reflects the selection of transform type and scan type based on intra-prediction mode (according to table 19). This is an obvious routine optimization, where the specification did not discuss why this is better than other embodiments/selections (Tables 18, 20 and 21).
Broadening the independent claim is not helping because (1) it reflects cases that is not supported by embodiment on Table 19; and (2) it is supporting the examiner’s position that this is 
an obvious routine optimization. 
To move the case forward: (1) Please cancel claims 21-22 and amend claim 1, and re-write it in simple and direct phrases as outlined on the 112b, and (2) provide a reason why this is important compared to the literature and other embodiments/selections (Tables 18, 20 and 21).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7, 9-10, and 21-22 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example on claim 1: “determining a scan type of the current block, wherein the scan type of the current block is determined to be a first scan type, a second scan type or a third scan type, the second scan type being more vertical than the first scan type and the third scan type being more horizontal than the first scan type” can be replaced by “determining a scan type of the current block to be a diagonal scan, or a vertical scan or a horizontal scan”.
“the transform type of the current block being equal to a horizontal type of the first transform, the vertical type of the first transform type being Discrete Sine Transform (DST), the horizontal type of the first transform type being DST” can be replaced by “the first transform type is horizontal DST and vertical DST”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 9-10, and 21-22 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Chen et al. (US 20120170649 A1), hereinafter Chen, in view of Yeo et al. (Chuohao Yeo, Yih Han Tan, Zhengguo Li, Susanto Rahardja, “CE7: Mode-Dependent Transforms for Block-based Intra Coding from Institute for Infocomm Research”, Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11 4th Meeting: Daegu, KR, 20-28 January, 2011), hereinafter Yeo, in further view of Seo (US 20080285644 A1), hereinafter Seo.
Regarding claim 1, 
Chen teaches a method for decoding a video signal (encoding and decoding of video data [0007]-[0012]) comprising:
deriving an intra prediction mode of a current block ([0036]; Fig. 1); 
5determining a transform type of the current block (The current transforms for intra-prediction in HEVC include a horizontal DCT/vertical DST, a horizontal DST/vertical DCT, a horizontal DCT/vertical DCT, and a horizontal DST/vertical DST); 
determining a scan type of the current block, wherein the scan type of the current block is determined to be a first scan type “diagonal scan”, a second scan type being more vertical than the first scan type “vertical scan”, and a third scan type being more horizontal than the first scan type “horizontal scan” (The current scanning modes include a horizontal scanning mode, a vertical scanning mode, and a diagonal scanning mode, as is shown in FIG. 2 [0045]); 
10obtaining transform coefficients of the current block based on the scan type of the current block; and performing an inverse-transform on the transform coefficients based on the transform type of the current block (Fig. 10).
the transform type of the current block being equal to a horizontal type of the first transform, the vertical type of the first transform type being Discrete Sine Transform (DST), the horizontal type of the first transform type being DST (a horizontal DST/vertical DST [0045); the transform type of the current block is a second transform type vertical type of the second transform type being different from a horizontal type of the second transform type, and the transform type of the current block is a third transform type, a vertical type of the third transform type being different from a horizontal type of the third transform type, the vertical type for the second transform type is equal to the horizontal type for the third transform type, and the horizontal type for the second transform type is equal to the vertical type for the third transform type (The current transforms include horizontal 
DCT/vertical DST, a horizontal DST/vertical DCT [0045]).
Oh did Chen further teaches cases when various scan types and various transform types are used for various intra-prediction modes (For example fig. 3). Selecting certain scan types and certain transform types is an obvious routine optimization for one with ordinary skills in the art.  
Yeo teaches a map for selecting various transform mode based on the intra-prediction modes (Table 1). 
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Yeo to the teachings of Chen. The motivation behind would be to handle the unified intra prediction modes as adopted in HM1 (Yeo, Introduction, P. 1).  
Seo teaches selecting scanning mode in accordance based on intra-prediction. 
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Seo to the teachings of Chen and Yeo. The motivation behind would be to when the vertical mode or a horizontal mode is selected as an intra prediction mode, the correlation property of the residue signal may increase in a vertical or a horizontal direction (Seo [0038]).  

Regarding claim 9, 
The combination of Chen and Yeo and Seo teaches all the features of claim 1, as outlined above.
Chen further teaches 15obtaining prediction mode information of the current block, the prediction mode information specifying whether the current block is an inter-coded block “inter-prediction” or an intra-coded block “intra-prediction” (an intra-predicted block or inter-predicted block [0054]).  

Regarding claim 10, 
The combination of Chen and Yeo and Seo teaches all the features of claim 9, as outlined above.
Chen further teaches deriving the intra prediction mode of the current block in response to the current block being the intra-coded block (an intra-predicted block [0054]).  
Regarding claim 21, 
The combination of Chen and Yeo and Seo teaches all the features of claim 1, as outlined above.
Chen further teaches wherein the vertical type for the second transform type is Discrete Cosine Transform (DCT), and the horizontal type for the third transform type is DCT (The current transforms include horizontal DCT/vertical DST, a horizontal DST/vertical DCT [0045])).

Regarding claim 22, 
The combination of Chen and Yeo and Seo teaches all the features of claim 1, as outlined above.
Chen further teaches wherein the horizontal type for the second transform type is DST, and the vertical type for the third transform type is DST (The current transforms include horizontal 
DCT/vertical DST, a horizontal DST/vertical DCT [0045])).

Claims 5 and 7 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Chen, in view of Yeo and Seo, and further in view of Saxena et al. (US 20130003856 A1), hereinafter Saxena2.
Regarding claim 5, 
The combination of Chen and Yeo and Seo teaches all the features of claim 1, as outlined above.
Chen did not explicitly teach determining a transform type of the current block further based on the intra prediction mode, and a color component the current block.
Saxena2 teaches determining a transform type of the current block further based on the intra prediction mode, and a color component the current block (The 4x4 DST in HM is currently only for Luma components [0233]; Here, for the vertical (respectively horizontal) mode, the transform along the direction of vertical (respectively horizontal) prediction can be DST [0234]).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena2 to the teachings of Chen and Yeo and Seo. The motivation behind would be using optimal transform along the direction of prediction for luma/chroma component (Saxena2 [0234]).  

Regarding claim 7, 
The combination of Chen and Yeo and Seo teaches all the features of claim 1, as outlined above.
Chen did not explicitly teach determining the transform type of the current block further based on the intra prediction mode and a transform size of the current block.
Saxena2 teaches determining the transform type of the current block further based on the intra prediction mode and a transform size of the current block (The 4x4 DST in HM is currently only for Luma components [0233]; Here, for the vertical (respectively horizontal) mode, the transform along the direction of vertical (respectively horizontal) prediction can be DST [0234]).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena2 to the teachings of Chen and Yeo and Seo. The motivation behind would be optimal transform along the direction of prediction for luma/chroma component (Saxena2 [0234]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419